Case 1:18-cv-06127-CBA-RML Document 47 Filed 06/12/19 Page 1 of 1 PageID #: 485
                                 Hr,Nnv R. KnuruaN,                   P.C.
                                              ATToRNEYS   ar Lew
                                          60 ENSr 4zND STREET
                                                47TH FLOOR
                                       NEW YoRK, NEw YoRK 10165

                                                                                             (2r2)   aao-o442
                                                                                       FAcsrMrLE     (2la 642- 1965
                                                                                             WVWV'HRKAUFMAN,COM
                                                                                           HKAUFMAN@HBMUFMAN,COM




                                  June 12,2019
 Via Federal Express
 Judge Carol Bagley Amon
 United States District Court
 Eastern District Of New York
 225 CadmanPlazaBast
 Brooklyn, New York 11201
 Telephone: (7 18) 613-2410

          Re: Monica Morrison v. Robert Langrick:     l8CV02l67 (CBA) (RML)

 Dear Judge Amon,

     Pursuant to the Court's Rule Number 3.D.ii., please find enclosed the following documents from
 Plaintiff s fully briefed l2(bX6) motion to dismiss Defendant's counterclaims:

     l.   Notice of PlaintifPs Motion to Dismiss Defendant's Counterclaims
     2. Affidavit of Henry R. Kaufman in support of Plaintiff s Motion to Dismiss
     3. PlaintifPs Memorandum of Law in support of PlaintifPs Motion to Dismiss
     4. Defendant's Opposition to PlaintifPs Motion to Dismiss
     5. Plaintiff s Reply Memorandum of Law in Support of Motion to Dismiss
     Also pursuant to the Court's rule, a copy of this letter is being simultaneously sent to Magistrate Levy
 and is also being electronically filed through the e-file system.

                                  Respectfully submitted,


                                   1"na7?
                                  Henry R. *.aufman
                                                      <^"f^---\
                                  Attorney for Plaintiff/Counter Claim Defendant Monica Morrison


 cc: Magistrate Judge Robert M. Levy (via   FedEx)        Andrew C. Phillips (via FedEx)
 Thomas A. Clare                                          Shannon B. Timmann
 Elizabeth M.   Locke                                     Daniel A. Singer (via FedEx)
